248 Ga. 753 (1982)
288 S.E.2d 217
IN THE MATTER OF CARPENTER.
SUPREME COURT DISCIPLINARY NO. 229.
Supreme Court of Georgia.
Decided January 7, 1982.
Omer W. Franklin, Jr., General Counsel State Bar, Viola L. Sellers, Assistant General Counsel State Bar, for State Bar of Georgia.
Bobby L. Cook, for appellee.
PER CURIAM.
Carpenter was convicted of criminal attempt to commit bribery in the Superior Court of Clayton County. Thereafter, he filed a petition for voluntary suspension, alleging that he intends to seek appeal from his conviction.
The State Disciplinary Board recommended that Carpenter's motion for voluntary suspension be granted.
We agree, and the recommendation is approved.
All the Justices concur.